ORDER

PER CURIAM.
AND NOW, this 26th day of June, 2003, upon consideration of the Report and Recommendations of the Disciplinary Board *178and Dissenting Opinion dated January 28, 2003, the Petitions for Review and responses thereto, the request for a briefing schedule and oral argument is denied and it is hereby
ORDERED that James L. Heidecker, Jr., be and he is suspended from the Bar of this Commonwealth for a period of one year and one day, he shall comply with all the provisions of Rule 217, Pa.R.D.E., and he shall refund $1,440.00 to his client, Felix Freytiz. It is further ORDERED that respondent shall pay costs to the Disciplinary Board relating to the matter docketed at No. 22 DB 1999 pursuant to Rule 208(g), Pa.R.D.E.